UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OF 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: JPAK GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 20-1977020 (State or other jurisdiction ofincorporation) (I.R.S. Employer Identification or Organization No.) 15 Xinghua Road Qingdao, Shandong Province
